     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 1 of 23




 1   Michael Garth Moore (023742)
     9040 North Placita Verde
 2   Tucson, Arizona 85704
 3   Telephone: 888-318-0075
     mike@mgmoorelaw.com
 4
 5   Trial Counsel for Plaintiffs

 6                       IN THE UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF ARIZONA
 8
     Greg Moore                              :
 9
     c/o Michael Garth Moore
10   9040 North Placita Verde                :
     Tucson, Arizona 85704
11
                                             :
12          and                                  Case No.
13   Patricia Moore                          :
14   c/o Michael Garth Moore
     9040 North Placita Verde                :
15   Tucson, Arizona 85704
16                                               Jury Demand Endorsed Hereon
            and                              :
17
18   Southwest Nonprofit Housing
     Corporation                             :
19   An Arizona not-for-profit corporation
20   2455 E. Speedway Ste 101
     Tucson, AZ 85719
21
            and
22
23   J C Moore Grandchildren’s Trust
     2455 E. Speedway Ste 101
24
     Tucson, AZ 85719
25
            and
26
27   ESMJ Partners
     An Arizona limited partnership
28   2455 E. Speedway Ste 101
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 2 of 23




 1   Tucson, AZ 85719
                        Plaintiffs,
 2
 3         -VS-                           :

 4   Sean Garand, Detective
 5   Jane Doe Garnand, Spouse             :
     Tucson Police Department
 6   270 South Stone Avenue
 7   Tucson, Arizona 85701,

 8         and
                                          :
 9
     Dain Salisbury, Sergeant
10   Jane Doe Salisbury, Spouse
     Tucson Police Department             :
11   270 South Stone Avenue
12   Tucson, Arizona 85701,
13
14         and

15   Rebecca Lopez, Detective
16   John Doe Lopez, Spouse
     Tucson Police Department
17   270 South Stone Avenue
18   Tucson, Arizona 85701,

19         and
20
     Richard Radinsky, Sergeant
21   Jane Doe Radinsky, Spouse
     Tucson Police Department
22
     270 South Stone Avenue
23   Tucson, Arizona 85701,
24         and
25
     Kimberly Frie, Sergeant
26   John Doe Frie, Spouse
27   Tucson Police Department
     270 South Stone Avenue
28   Tucson, Arizona 85701


                                          2
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 3 of 23




 1
            Defendants.
 2
 3
                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
 4
 5                   I. INTRODUCTION, PARTIES AND JURISDICTION

 6          1.     Plaintiffs Greg Moore and Patricia Moore are husband and wife;
 7
            2.     Plaintiffs, J C Moore Grandchildren’s Trust; Southwest Nonprofit Housing
 8
     Corporation; and ESMJ Partners, are all corporate or partnership entities authorized to do
 9
10   business, and doing business, in Arizona. Hereafter, they are designated “the
11   Companies”;
12
            3.     As of June 8, 2017, The Forgeus Apartments were located at 2427-2429
13
14   North Forgeus Avenue, Tucson;

15          4.     At all times pertinent hereto, Defendant Sean Garnand was a Detective
16
     employed by the City of Tucson, Arizona, Police Department [hereafter “TPD”],
17
18   assigned to investigate arson in the city of Tucson. The unlawful actions taken by

19   Defendant, alleged herein, were done in his capacity as a state actor, and were done with
20
     malice and/or reckless disregard of the federally-protected rights of the Plaintiffs;
21
            5.     At all times pertinent hereto, Defendant Dain Salisbury was a Sergeant
22
23   supervisor employed by the City of Tucson, Arizona, Police Department, assigned to
24   oversee investigations of arson in the city. Defendant was the direct Supervisor of
25
     Defendant Garnand. The unlawful actions taken by Defendant, alleged herein, were done
26
27   in his capacity as a state actor, and were done with malice and/or reckless disregard of the

28   federally-protected rights of the Plaintiffs.


                                                     3
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 4 of 23




 1          6.     At all times pertinent hereto, Defendants Rebecca Lopez and Kimberly Frie

 2   were Detectives employed by the City of Tucson, Arizona, Police Department, as a
 3
     financial crimes investigator. The unlawful actions taken by Defendants, alleged herein,
 4
 5   were done in their capacities as state actors, and were done with malice and/or reckless

 6   disregard of the federally-protected rights of the Plaintiffs.
 7
            7.     At all times pertinent hereto, Defendant Richard Radinsky was a Sergeant
 8
     supervisor employed by the City of Tucson, Arizona, Police Department, assigned to
 9
10   oversee investigations of financial crimes. Defendant was the direct Supervisor of
11   Defendant Lopez. The unlawful actions taken by Defendant, alleged herein, were done in
12
     his capacity as a state actor, and were done with malice and/or reckless disregard of the
13
14   federally-protected rights of the Plaintiffs. All Defendants are sued in their individual

15   capacities. These Defendants’ spouses are joined to enforce any judgment against
16
     community property;
17
18          8.     The Court has jurisdiction of this case under federal question jurisdiction,

19   §28 U.S.C. §1331;
20
            9.     Venue is proper in this Court pursuant to 28 U.S.C. §1391;
21
            10.    The claims asserted by Plaintiffs are brought to vindicate rights guaranteed
22
23   Plaintiffs under 42 U.S.C. §1983. Injunctive relief is proper under Fed. R. Civ. Pro. 65;
24                                            II. FACTS
25
            11.    Plaintiffs reallege Paragraphs 1 through 10 as if fully set forth herein;
26
27          12.    At all times pertinent hereto, Plaintiff Greg Moore was the President of

28   Territorial Brokers, a company which, among other activities, managed the Forgeus


                                                    4
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 5 of 23




 1   Apartments under agreement with the owner, Forgeus Apartments, LLC, which itself was

 2   wholly owned by ESMJ Partners;
 3
            13.     Neither Plaintiff had any ownership or financial interest in either entity;
 4
 5          14.     On June 8, 2017, fire engulfed both apartments at the Forgeus address,

 6   resulting in total loss of the building. At the time of the fire, both apartment units were
 7
     vacant and the “east unit”, number 2427, was undergoing renovation;
 8
            15.     The Tucson Fire Department [hereafter, “TFD”] responded to a call, and
 9
10   fought the fire;
11          16.     TFD fire investigators were called in;
12
            17.     Plaintiff Greg Moore arrived at the scene after he was notified of the fire by a
13
14   call from his office. The office had received a call from Plumbing Suppliers, Inc., a

15   business located nearby;
16
            18.     At the scene, Mr. Moore spoke with TFD investigator Jorge Loya, provided
17
18   his name, informed Loya that the property was owned by a partnership, and left the scene

19   to make contact with the property insurer;
20
            19.     Defendants Garnand and Salisbury were called in by the TFD investigator to
21
     investigate the origin and cause of the fire, after it was discovered that an accelerant was
22
23   used to ignite the fire, implicating arson as the cause;
24          20.     Defendant Salisbury was designated the Incident Commander, and
25
     Defendant Garnand was acting as the principal investigator;
26
27
28



                                                    5
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 6 of 23




 1          21.    Defendants’ investigation at the scene included securing latent fingerprints

 2   and possible DNA specimens. The investigation led to Defendants being aware of the
 3
     following facts:
 4
 5          a.     The fire had been started by arson, the arsonist(s) placing plastic containers

 6   filled with gasoline near low level flames, resulting in a delayed ignition;
 7
            b.     Greg Moore had come to the scene while TFD was on scene and spoken
 8
     with TFD investigator Loya, and given his name and phone number, stated that the “east
 9
10   unit” of the property was undergoing remodeling, and that he, Mr. Moore, needed to
11   contact the property insurer;
12
            c.     The property was owned by one of the Plaintiffs, ESMJ Partners;
13
14          d.     Greg Moore’s phone number was 520-326-4858;

15          22.    With this information, Defendants conferred and decided to seek a search
16
     warrant to (1) enter the building, search, and seize any evidence of arson; and (2) seize
17
18   from the body of Greg Moore DNA, fingerprints and to also seize all handheld personal

19   devices on Greg Moore’s person, vehicles and records of ownership;
20
            23.    Defendant Garnand placed a call to a Superior Court Judge at or about 7:05
21
     p.m., with Defendant Salisbury present and concurring, and secured a telephonic search
22
23   warrant for the property and to search and seize specific things from Mr. Moore. This
24   search warrant is designated No. 17 SW 1017;
25
            24.    Defendants, before seeking the search warrant did not:
26
27          a.     Interview the witnesses at the scene, two of whom were employees of

28   Plumbing Suppliers, Inc., who had reported the fire;


                                                   6
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 7 of 23




 1          b.     Canvass the neighbors in an attempt to learn of persons or vehicles that

 2   may have been at the property in the 24 hours prior to the fire;
 3
            c.     Research public records to identify the actual owner of the property;
 4
 5          d.     Put a call into Greg Moore to speak with him;

 6          25.    Later in the evening of June 8th, Salisbury dispatched two officers to Mr.
 7
     Moore’s office located at 2455 East Speedway, Suite 101, but the office was closed for
 8
     the night. At Salisbury’s direction, a call was placed to Plaintiff, who was at his home,
 9
10   and Mr. Moore advised that would be available the next day at his business office;
11          26.    The morning of June 9th, Garnand “staked out” the Forgeus address, and
12
     witnessed a black 2004 model Ford Expedition on the property and a male walk around
13
14   the building. This person was Tom Alfonso, an independent contractor who performs

15   work for Mr. Moore’s businesses, and who is also the President of the General Partner of
16
     ESMJ Partners;
17
18          27.    When Mr. Alfonso drove away, Garnand alerted other TPD units and

19   directed that the Expedition be stopped. Mr. Alfonso was alerted by a TPD cruiser with
20
     lights and siren, and stopped his vehicle near the intersection of South Campbell Avenue
21
     and Tucson Market Place Boulevard. Garnand approached Mr. Alfonso, asking him if he
22
23   was Greg Moore. When Mr. Alfonso corrected Defendant Garnand’s error, Mr. Alfonso
24   also informed Garnand that he was at the property at the request of Greg Moore to assess
25
     the damage. Garnand searched Mr. Alfonso’s Expedition, finding nothing that would
26
27   incriminate Plaintiffs, either in Mr. Alfonso’s statement or in the physical property

28   Garnand searched, Garnand released Mr. Alfonso to go on his way;


                                                  7
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 8 of 23




 1          28.    At approximately 2:30 p.m. that day, June 9th, two Defendants arrived at

 2   2455 East Speedway Boulevard, Suite 101. Defendant Salisbury was dressed in what
 3
     appeared to be “SWAT” attire;
 4
 5          29.    At the time Defendants arrived, Greg Moore was in his office speaking with

 6   James Wadleigh, the attorney who handled unrelated business matters for Mr. Moore;
 7
            30.    When they learned that the two TPD detectives were in the reception area,
 8
     both Mr. Moore and Mr. Wadleigh stepped out to speak with them;
 9
10          31.    After Garnand identified himself and began to question Plaintiff, Mr.
11   Wadleigh advised Plaintiff to remain silent;
12
            32.    At that point, Garnand became visibly annoyed and first informed Mr. Moore
13
14   that he had a warrant to seize Mr. Moore’s cell phone and obtain evidence from his person;

15          33.    Mr. Moore reached into the telephone pouch on his belt, pulled out his cell
16
     phone and asked Garnand, “You mean this?”
17
18          34.    At that point, Mr. Wadleigh asked Garnand for a copy of the search warrant

19   so he could review it;
20
            35.    Garnand’s response was, “Well, if this is the way you want to play it,”
21
     reached over and pulled the cellphone out of Mr. Moore’s hand, grabbed him, spun him
22
23   around, and handcuffed him in front of his receptionist and his lawyer. He applied the
24   handcuffs very tightly to Mr. Moore’s wrists, causing extreme discomfort. He then emptied
25
     Mr. Moore’s pockets;
26
27
28



                                                    8
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 9 of 23




 1          36.    He ordered Mr. Moore to sit on a chair in the reception area and exited the

 2   office, informing Mr. Moore and Mr. Wadleigh that he was going to retrieve the warrant
 3
     from his vehicle;
 4
 5          37.    After a period of time, Garnand returned with what appeared to be a warrant

 6   authorizing him to take DNA and other personal effects of Mr. Moore. After Mr. Wadleigh
 7
     read it, Garnand informed Wadleigh that Defendants’ original intent was to have the
 8
     forensics technician come to the business to secure the evidence off Plaintiff’s person, but
 9
10   that “at this point” Plaintiff would be transported to mid-town station and that he would
11   have to wait in handcuffs until a cruiser arrived;
12
            38.    Mr. Moore, concerned that business visitors to the office would see him in
13
14   handcuffs, asked if he could wait out of view. At this point, Garnand moved him to the

15   SUV in which the Defendants had arrived, placed him in the front seat, where he was held
16
     for approximately one and one/half hours before a cruiser arrived and he was transferred to
17
18   the cruiser and transported to 1100 South Alvernon Way. Plaintiff was confined at that

19   location during which time he was placed in leg irons in addition to the handcuffs. At
20
     Defendant’s direction, technicians seized Plaintiff’s DNA, and Plaintiff submitted to being
21
     fingerprinted and his “mug shots” taken. Following this, he was confined for another ½
22
23   hour before being released. His DNA was subsequently processed, a profile created, and
24   the profile uploaded to the CODIS, state and local DNA databases;
25
            39.    On June 14, 2017, Garnand swore out a warrant to search the single-family
26
27   home occupied by Plaintiffs Greg and Patricia Moore, as well as the business office of

28   Greg Moore. The documents were submitted to a Superior Court Judge and the warrant


                                                    9
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 10 of 23




 1   issued, which bears the designation No. 17 SW 1037. Defendant Salisbury reviewed the

 2   affidavit and approved its submission. A true and accurate, unredacted copy of the search
 3
     warrant affidavit, and the search warrant obtained therefrom, are attached hereto as
 4
 5   Exhibits A and B. The application included misleading and incomplete information about

 6   a previous arson that occurred in 2011 at a property located on 3954 East Blacklidge
 7
     Street, Unit #3 in Tucson. It also falsely claimed that Greg Moore owned that property.
 8
     Garnand’s intent was to mislead the reviewing judge into concluding that it was
 9
10   reasonably probable that Greg Moore had been responsible for the previous arson, thus
11   establishing a “pattern” of arsons;
12
            40.     Before applying for the search warrant, Defendants did not:
13
14          a.      defer seeking the warrant to order laboratory comparisons of Mr. Moore’s

15   DNA and fingerprints with the specimens and latents secured from the scene on June 8th
16
     and review the results nor,
17
18          b.      undertake any investigation that would have confirmed that neither Greg

19   Moore nor Patricia Moore had any ownership interest in the Forgeus or Blacklidge
20
     properties,
21
            c.      download any data/calls/texts from Mr. Moore’s phone that they had seized
22
23   on June 9th;
24          d.      interview any witnesses, including, but not limited to, Thomas Alfonso or
25
     the witnesses who reported the fire;
26
27          41.     After 2:00 p.m. on June 14, 2017, two teams of TPD officers under the

28   command of Defendant Salisbury descended on the home and business. TPD officers


                                                 10
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 11 of 23




 1   appeared at the door of the Moore home, where Patricia Moore was alone. She went to the

 2   door, where she was confronted by four TPD officers, one of whom was dressed in SWAT
 3
     gear and was carrying an assault rifle. Defendant Garnand commanded this team of
 4
 5   officers. Defendant and these officers entered the home, where Mrs. Moore was shown the

 6   warrant Garnand had secured; the officers then went through the home, over several hours,
 7
     systematically searching the dwelling, and seizing documents, computers, and other
 8
     electronic devices. The property seized was not within the control of Greg Moore, and was
 9
10   outside any reasonable scope of the search that had been authorized; the property was
11   necessary for Mrs. Moore to conduct her independent business activities. Mrs. Moore was
12
     confined to the living room of the home during those hours of the search, at most times
13
14   being monitored by the SWAT officer armed with an assault rifle. Mrs. Moore was

15   terrified, confused, and was not free to move from the place where she had been directed to
16
     sit;
17
18          42.    During the course of Mrs. Moore’s detention, Defendant Garnand informed

19   her that “You know we wouldn’t be here if your husband had just talked to us.” Garnand
20
     then raised his voice to Mrs. Moore, and another officer present, Sgt. Stopka, immediately
21
     ushered Garnand to the front patio where they spoke privately for approximately ten (10)
22
23   minutes. Mrs. Moore noticed a small silver recorder and when she asked, the officer armed
24   with the assault rifle confirmed all conversations were being recorded.
25
            43.    At the same time, the second team of TPD officers, commanded by
26
27   Defendant Salisbury, put up yellow tape around the entrance to the business, confined the

28   administrator, Guadalupe “Lupita" Bachelier in the office, and systematically searched the


                                                 11
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 12 of 23




 1   office, seizing thousands of pages of documents, checkbooks, other financial records,

 2   computers and other electronic devices, many of which had no bearing on the investigation
 3
     and were beyond the scope of the authorization of the warrant. A female TPD officer took
 4
 5   Bachelier into a small conference room and questioned her there, recording her statement;

 6          44.     On or about August 8, 2017, Garnand applied for two subpoenas issued by
 7
     the Pima County Grand Jury, requesting that Greg Moore’s bank, JP Morgan Chase,
 8
     produce all personal account records and account records for Forgeus Apartments, LLC for
 9
10   the period 2014-2017. Defendant Salisbury reviewed and approved the application. The
11   Grand Jury issued these subpoenas, identified as #268-GJ-1456, and #268-GJ-1457. There
12
     was no probable cause for the issuance of the subpoenas, and upon information and belief,
13
14   the subpoenas were obtained upon presentation of false and misleading information by

15   Garnand, and the omission of material facts;
16
            45.     In the weeks following the one year anniversary of the Forgeus fire, the
17
18   Moores’ criminal lawyer made repeated communications with TPD, requesting return of all

19   the business and personal property seized from the Moores. Despite the Department’s
20
     representations that Garnand would be reviewing the matter to release property, none was
21
     forthcoming;
22
23          46.     In November 2017, Garnand and Salisbury brought in Defendant Radinsky
24   and requested that a financial criminal investigation be opened with Greg and Patricia
25
     Moore as the targets. Though Radinsky knew that there was no probable cause, nor even
26
27   reasonable suspicion that the Moores had engaged in such criminal activity, Radinsky

28   directed Defendant Lopez to open an investigation;


                                                    12
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 13 of 23




 1          47.    By November 30, 2017, Lopez had opened an investigation, designated as

 2   Case No. 1711080410. As a result of Defendants’ review of the business records
 3
     unlawfully seized on June 14, 2017, they identified the Companies/Plaintiffs as those
 4
 5   “affiliated” with the Moores. With her superior, Defendant Radinsky, Lopez prepared

 6   applications for at least four (4) Grand Jury subpoenas, which were issued by the Grand
 7
     Jury, bearing the designations: #272-GJ-1190 (ESMJ Partners), #272-GJ-1169 (J C Moore
 8
     Grandchildren’s Trust), #272-GJ-1165 (Southwest Non-Profit Housing, Corp.), #272-GJ-
 9
10   1161 (ESMJ Partners). Defendants knew the applications were defective, in that they
11   lacked probable cause that Plaintiffs had engaged in criminal activity. Defendants made
12
     material misrepresentations and omissions in the applications in order to secure the
13
14   subpoenas;

15          48.    Defendants had the subpoenas served on banking institutions with which the
16
     Companies had accounts, and those institutions produced voluminous financial records of
17
18   the Companies’ activities, which Lopez organized into 41 separate binders;

19          49.    After analysis of the document production, Lopez and Radinsky were unable
20
     to find the Moores had engaged in any financial or other crimes, and, on April 11, 2018,
21
     Lopez closed the file;
22
23          50.    On August 13, 2018, the Moores filed suit against Defendant Garnand in this
24   Court, the case being given the number Civil Action No. 4:18-cv-00395. The Moores
25
     asserted Fourth Amendment search and seizure violations in the applications for, and
26
27   execution of, Search Warrants 17 SW 1017 and 17 SW 1037;

28



                                                  13
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 14 of 23




 1          51.       However, though no crime had been identified, in response to Garnand

 2   learning of the civil rights action filed against him, he conferred with Salisbury, Radinsky
 3
     and Defendant Frie, who had replaced Lopez, and resurrected the closed financial fraud
 4
 5   investigation;

 6          52.       The Defendants directed Frie to make contact with the Criminal Investigative
 7
     Division of the United States Internal Revenue Service, which she did;
 8
            53.       Subsequently Garnand was in contact with IRS Agent Robin Newgren, and
 9
10   although in communication with her he learned the IRS considered his information a civil,
11   not criminal nature, he delivered voluminous documents to Newgren in a continuing effort
12
     to induce the IRS to open a criminal investigation against the Moores;
13
14          54.       In addition to these activities, Garnand confronted Kevin Rousseau, the

15   maintenance contractor working for several landowners, and interrogated him at his home.
16
     Following his interview, Mr. Rousseau submitted to a polygraph examination. At that time,
17
18   Garnand swore out an application for a search warrant, and Tucson Police officers seized

19   Mr. Rousseau’s cell phones. Garnand also interviewed the last tenant of the Forgeus
20
     property, Ysabella Rongo. All these activities were undertaken in response to the filing of
21
     the civil rights action and intended by Garnand to retaliate against the plaintiffs for having
22
23   filed that case.
24          55.       On October 9, 2018, and again on December 13, 2018, the Moores submitted
25
     public records requests to TPD, seeking disclosure of all records related to Greg or Patricia
26
27   Moore, and specifically identified the TPD investigation of the 2011 Blacklidge fire

28   because Garnand had made a point to address it in his 17 SW 1037 application, and the


                                                    14
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 15 of 23




 1   recording of Garnand’s telephonic application for 17 SW 1017, made the night of the

 2   Forgeus fire. On March 18, 2019, Greg and Patricia Moore filed a Special Action, Case
 3
     No. C20191313, in Superior Court in Pima County to compel Defendant Garnand and the
 4
 5   City, to disclose these specific documents, as well as other documents which were, and still

 6   are, being withheld;
 7
            56.    The re-opening of the financial crimes investigation Case No. 1711080410,
 8
     the actions taken by the Defendants in that investigation, the referral of the financial crimes
 9
10   investigation to the IRS, the intimidation of Kevin Rousseau and questioning of the former
11   Forgeus tenant, were motivated by retaliatory animus of Defendants, that the Moores had
12
     filed suit against Defendant Garnand, and additionally, attempted under the vehicle of
13
14   Arizona open records law, to secure the documents which could provide relevant evidence

15   of the Fourth Amendment violations;
16
            57.    Defendants have, subsequent to the IRS referral, continued to engaged in
17
18   investigations of the Moores, without reasonable suspicion of the commission of any

19   crime, in an effort to uncover some offense with which they can bring a charge in order to
20
     intimidate the Moores into dropping their civil rights claims;
21
            58.    All these actions are in retaliation for the protected expression engaged in by
22
23   the Moores, as set forth above;
24           III. FIRST CLAIM: CLAIM OF GREG MOORE: SEIZURE AND
25    SEARCH OF JUNE 9, 2017: FOURTH AMENDMENT VIOLATION: GARNAND
                                AND SALISBURY
26
27          59.    Plaintiffs reallege Paragraphs 1 through 58 as if fully set forth herein;

28



                                                   15
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 16 of 23




 1             60.   As of the aforesaid date, the only evidence that Defendants had on the

 2   afternoon of June 8, 2017 regarding Greg Moore was as set forth above;
 3
               61.   Garnand and Salisbury, who actively participated in the warrant application,
 4
 5   failed to use reasonable professional judgment in seeking it, and lacked probable cause to

 6   conclude that Greg Moore had directed, or caused, the arson. Any reasonably well-trained
 7
     police officer in similar circumstances would have known any warrant issued on the
 8
     evidence Defendants possessed would be invalid. Defendants, in the application, made
 9
10   material misrepresentations and omissions, to convince the issuing judge that Greg Moore
11   had probably engaged in a pattern of arsons;
12
               62.   Garnand, with Salisbury’s participation and ratification, executed the invalid
13
14   search warrant on Plaintiff’s person; in doing so, Defendants seized and arrested Plaintiff

15   without probable cause, in violation of Plaintiff’s rights under the Fourth and Fourteenth
16
     Amendments to the Constitution of the United States;
17
18             63.   Garnand used excessive force in seizing Plaintiff in violation of Plaintiff’s

19   rights under the Fourth and Fourteenth Amendments to the Constitution of the United
20
     States;
21
               64.   As a direct and proximate result, Plaintiff Greg Moore’s privacy was
22
23   invaded, he suffered extreme emotional distress, humiliation, loss of self-esteem, physical
24   pain and suffering; incurred expense; including attorney fees and other expenses. Plaintiff
25
     will suffer such injuries and losses in the future;
26
27
28



                                                    16
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 17 of 23




 1     IV.     SECOND CLAIM: CLAIM OF GREG MOORE: FIRST AMENDMENT
                    RETALIATION: GARNAND AND SALISBURY
 2
 3           65.    Plaintiffs reallege Paragraphs 1 through 64 as if fully set forth herein;

 4           66.    Defendant Garnand seized and arrested Plaintiff, with the concurrence and
 5
     ratification of Salisbury, in retaliation for Plaintiffs’ counsel’s advice to Mr. Moore to
 6
 7   remain silent, and because of Plaintiff’s compliance with that advice;

 8           67.    In so doing, Plaintiff engaged in free expression under the First and
 9
     Fourteenth Amendments to the Constitution of the United States;
10
             68.    Defendants’ actions, as set forth above, violated Plaintiff’s right to free
11
12   expression;
13           69.    As a direct and proximate result, Plaintiff Greg Moore’s privacy was
14
     invaded, he suffered extreme emotional distress, humiliation, loss of self-esteem, physical
15
16   pain and suffering; incurred expense; including attorney fees and other expenses. Plaintiff

17   will suffer such injuries and losses in the future;
18
             V.  THIRD CLAIM: CLAIM OF GREG AND PATRICIA MOORE:
19       SEARCHES AND SEIZURES OF JUNE 14, 2017: FOURTH AMENDMENT
                   VIOLATIONS: GARNAND AND SALISBURY
20
21           70.    Plaintiffs reallege Paragraphs 1 through 69 as if fully set forth herein;
22
             71.    Defendant Garnand, with the participation and ratification of Salisbury,
23
     executed and submitted Exhibit A for approval on June 14, 2017 and, in doing so, failed
24
25   to use reasonable professional judgment in seeking it, and lacked probable cause to
26   conclude that Greg Moore or Patricia Moore had directed, or caused, the arson. Any
27
     reasonably well-trained police officer in similar circumstances would have known any
28



                                                    17
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 18 of 23




 1   warrant issued on the evidence Defendants possessed would be invalid. Further,

 2   Defendants lacked any evidence that anyone occupying the Moore home was engaged in
 3
     criminal activity or that any criminal activity had been committed from the home. Further,
 4
 5   the application contained material misrepresentations and omissions as addressed above;

 6          72.       Defendants secured and executed the invalid search warrant, Exhibit B, on
 7
     Plaintiffs’ home and business; in doing so, Defendants searched the locations and seized
 8
     property without probable cause, and beyond the scope of the warrant, in violation of
 9
10   Plaintiffs’ rights under the Fourth and Fourteenth Amendments to the Constitution of the
11   United States;
12
            73.       As a direct and proximate result, Plaintiffs Greg Moore and Patricia Moore’s
13
14   privacy was invaded, they suffered extreme emotional distress, humiliation, loss of self-

15   esteem, physical pain and suffering; incurred expense; including attorney fees and other
16
     expenses. Plaintiffs will suffer such injuries and losses in the future;
17
18       VI.  FOURTH CLAIM: CLAIM OF PATRICIA MOORE AGAINST
       DEFENDANT GARNAND: FOURTH AMENDMENT VIOLATION: ARREST
19
            74.       Plaintiffs reallege Paragraphs 1 through 73 as if fully set forth herein;
20
21          75.       The detention of Mrs. Moore escalated into a seizure and arrest as a result of
22
     actions taken by Garnand and the officers under his command;
23
            76.       Garnand violated Plaintiff’s right to liberty under the Fourth and Fourteenth
24
25   Amendments to the Constitution of the United States:
26          77.       As a direct and proximate result, Plaintiff Patricia Moore’s privacy was
27
     invaded, she suffered extreme emotional distress, humiliation, loss of self-esteem, physical
28



                                                      18
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 19 of 23




 1   pain and suffering; incurred expense; including attorney fees and other expenses. Plaintiff

 2   will suffer such injuries and losses in the future;
 3
      VII. FIFTH CLAIM: CLAIM OF GREG AND PATRICIA MOORE: ACTIONS
 4     OF JUNE 14, 2017: FIRST AMENDMENT RETALIATION: GARNAND AND
 5                                SALISBURY
 6
            78.     Plaintiffs reallege Paragraphs 1 through 77 as if fully set forth herein;
 7
 8          79.     Defendants swore out and executed the warrant, Exhibit B, hereto, and

 9   engaged in the other actions against Plaintiffs June 14, 2017, as Defendant Garnand so
10
     informed Patricia Moore, in retaliation for Plaintiff Greg Moore’s having engaged in
11
     expression protected under the First and Fourteenth Amendments to the Constitution of the
12
13   United States as set forth above;
14          80.     Defendants violated the rights of both Plaintiffs under the First and
15
     Fourteenth Amendments;
16
17          81.     As a direct and proximate result, Plaintiffs Greg Moore and Patricia Moore’s

18   privacy was invaded, they suffered extreme emotional distress, humiliation, loss of self-
19
     esteem, physical pain and suffering; incurred expense; including attorney fees and other
20
21   expenses. Plaintiffs will suffer such injuries and losses in the future;

22      VIII. SIXTH CLAIM: FOURTH AMENDMENT VIOLATION: SECURING
        GRAND JURY SUBPOENA ON GREG MOORE’S PERSONAL FINANCIAL
23
                   INFORMATION: GARNAND AND SALISBURY
24
            82.     Plaintiffs reallege Paragraphs 1 through 81 as if fully set forth herein;
25
26          83.     Defendant Garnand and Salisbury’s application to secure a Grand Jury
27   subpoena for Greg Moore’s personal financial records was made in the absence of probable
28



                                                    19
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 20 of 23




 1   cause. He secured the subpoena and it was served and personal financial information

 2   disclosed;
 3
            84.     As a direct and proximate result, Plaintiff Greg Moore’s privacy was
 4
 5   invaded, he suffered extreme emotional distress, humiliation, loss of self-esteem, physical

 6   pain and suffering; incurred expense; including attorney fees and other expenses. Plaintiff
 7
     will suffer such injuries and losses in the future;
 8
             IX. SEVENTH CLAIM: FIRST AMENDMENT RETALIATION IN
 9
            APPLICATION FOR GRAND JURY SUBPOENA ON GREG MOORE:
10                        GARNAND AND SALISBURY
11          85.     Plaintiffs reallege Paragraphs 1 through 84 as if fully set forth herein;
12
            86.     Defendant’s application for the Grand Jury subpoena to obtain Greg Moore’s
13
14   personal financial information was motivated by retaliatory animus against him for his

15   having engaged in protected expression as set forth above. The subpoena was issued and
16
     served, and personal information disclosed;
17
18          87.     Defendants violated the rights of Greg Moore under the First and Fourteenth

19   Amendments;
20
            88.     As a direct and proximate result, Plaintiff Greg Moore’s privacy was
21
     invaded, he suffered extreme emotional distress, humiliation, loss of self-esteem, physical
22
23   pain and suffering; incurred expense; including attorney fees and other expenses. Plaintiff
24   will suffer such injuries and losses in the future;
25
       X.     EIGHTH CLAIM: CLAIM OF GREG AND PATRICIA MOORE: FIRST
26                AMENDMENT RETALIATION: ALL DEFENDANTS
27
28          89.     Plaintiffs reallege Paragraphs 1 through 88 as if fully set forth herein;


                                                    20
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 21 of 23




 1          90.    The actions of all Defendants as addressed above, in opening a financial

 2   fraud investigation of the Moores and any “affiliated” companies, in applying for the four
 3
     (4) Grand Jury subpoenas on the Company Entities, in the continuing efforts to induce the
 4
 5   IRS to open a criminal investigation against Plaintiffs Greg and Patricia Moore, and in

 6   continuing to investigate the Plaintiffs without reasonable suspicion that any crime has
 7
     been committed, these actions are motivated by retaliatory animus because of Greg
 8
     Moore’s protected expression as described above on June 9, 2017, because of the
 9
10   Plaintiff’s filing the civil rights action described above, and because of Plaintiff’s requests
11   for disclosure of public records of the investigative activities of Defendants;
12
            91.    Defendants violated the rights of Greg Moore and Patricia Moore under the
13
14   First and Fourteenth Amendments;

15          92.    As a direct and proximate result, Plaintiffs Greg Moore and Patricia Moore’s
16
     privacy was invaded, they suffered extreme emotional distress, humiliation, loss of self-
17
18   esteem, physical pain and suffering; incurred expense; including attorney fees and other

19   expenses. Plaintiffs will suffer such injuries and losses in the future;
20
      XI.    NINTH CLAIM: CLAIM OF ALL PLAINTIFFS: FOURTH AMENDMENT
21                      VIOLATIONS: ALL DEFENDANTS
22
            93.    Plaintiffs reallege Paragraphs 1 through 92 as if fully set forth herein;
23
            94.    The Defendants’ applications for the Grand Jury subpoenas, lacking probable
24
25   cause, and made with material misrepresentations and omissions, and the issuance and
26   service of said subpoenas, violated the Fourth Amendment rights of all Plaintiffs to be
27
     secure against unlawful searches and seizures;
28



                                                    21
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 22 of 23




 1           95.   As a direct and proximate result, Plaintiffs Greg Moore and Patricia Moore’s

 2   privacy was invaded, they suffered extreme emotional distress, humiliation, loss of self-
 3
     esteem, physical pain and suffering; incurred expense; including attorney fees and other
 4
 5   expenses. Plaintiffs will suffer such injuries and losses in the future. Further, the private

 6   business records and information of the Company Entities was broken, and Defendants’
 7
     further distribution to the IRS of such private business information was harmful;
 8
             WHEREFORE, Plaintiffs demand judgment against Defendant as follows:
 9
10           1.    Under all claims, compensatory damages in such amounts as the jury deems
11   just;
12
             2.    Under all claims, special damages in such amounts as the jury deems just;
13
14           3.    Awards of punitive damages in such amounts as the jury deems just;

15           4.    An award of reasonable attorney fees and costs pursuant to 42 U.S.C. Section
16
     1988;
17
18           5.    Interest and costs of the action;

19           6.    Pursuant to Fed. R. Civ. P. 65, specifically, Rule 65(d)(2)(B), an order
20
     directing Defendants and all parties who participated in the processing, uploading, and
21
     continued use of Plaintiff Greg Moore’s DNA CODIS profile, that the original DNA
22
23   samples, all profiles, and all records related to Plaintiff’s DNA be destroyed and that the
24   profile be taken down from any database upon which it currently appears;
25
             7.    An order that Plaintiff Greg Moore’s fingerprints and mug shots, and all
26
27   copies thereof, in any location, be destroyed; and that the records of his arrest/detention be

28   destroyed;


                                                    22
     Case 4:19-cv-00290-RM-LAB Document 1 Filed 05/24/19 Page 23 of 23




 1          8.     An order directing the immediate return of all property seized, including the

 2   41-plus binders of records of the Plaintiffs’ personal and business information, and deletion
 3
     from electronic records of any such information;
 4
 5          9.     An order directing Defendants to notify the United States Internal Revenue

 6   Service of the judgment in this case, and requesting that the agency destroy and delete all
 7
     records and information received from the Defendants as being unlawfully seized;
 8
            10.    Such other relief as the Court deems just.
 9
10                                           Respectfully submitted,
11                                           /s/ Michael Garth Moore
12                                           Michael Garth Moore (023742)
                                             9040 North Placita Verde
13                                           Tucson, Arizona 85704
14                                           Telephone: 888-318-0075
                                             mike@mgmoorelaw.com
15
16                                           Trial Counsel for Plaintiffs

17
18                                        JURY DEMAND

19          Plaintiffs demand that all issues be tried by a jury of eight (8) persons.
20
                                                /s/ Michael Garth Moore
21
22
23
24
25
26
27
28



                                                  23
